Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I claims 1-14, 19 and 20 in the reply filed on 09/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibahara et al. (CN-111315572-A).
Claims 1-3, 7 and 8:  Shibahara teaches a light transmittance decorative film 10 comprising a surface layer 124, a first resin layer 122, a reflection layer 14, a pattern layer 164, a second resin layer 162 and a substrate/base 22 in the order thereof, wherein a light source 32 {instant claim 3} is provided on the substrate 22 side of the decorative film 20 {instant claims 7 and 8} (Fig. 2A and page 4, lines 23-35).  The decorative film 10 meets the claimed trim element, the surface layer 124 meets the claimed transparent cover layer, the first resin layer 122 meets the claimed first decorative layer, the reflection layer 14 meets the claimed intermediate layer, the pattern layer 164 meets the claimed second decorative layer, the substrate 22 meets the claimed carrier, and the light source 32 meets the claimed light guide layer.  Shibahara teaches the surface layer 124, the first resin layer 122, the reflection layer 14, the pattern layer 164 and the substrate 22 are light transmissive {instant claims 2, 7 and 8} (see Fig. 2B).  Shibahara teaches the first resin layer 122 can be a coloring layer including a paint color, and the pattern layer 164 can be a logo, image or pattern such as wood grain, stone and leather (page 5, lines 21-24).  Shibahara teaches the decorative film is for automotive parts (page 12, line 41).
Claims 4-6 and 19:  Shibahara teaches the surface layer 124 can be made of polymethyl methacrylate or polyurethane {instant claims 5, 6 and 19} (page 6, lines 21-25), and the reflection layer 14 can be made of methacrylic resin or polyurethane resin {instant claim 5, 6 and 19} (page 7, lines 33-37).
Claim 11:  Shibahara teaches the decorative film 10 can be used in various molding techniques (page 12, line 45).
Claim 12:  Shibahara teaches the surface layer 124 can be made of polymethyl methacrylate or polyurethane (page 6, lines 21-25), and the reflection layer 14 can be made of methacrylic resin or polyurethane resin (page 7, lines 33-37).  Shibahara also teaches the first resin layer can be a metal layer (page 7, lines 1-5), and the pattern layer 164 can be made of different types of resin having plurality of areas of different coloration (page 5, lines 37-46).
Claim 13:  Shibahara teaches the decorative film 10 comprises an optically transparent region and one or more non-optically transparent region (page 5, lines 2-3).
Claim 14:  Shibahara teaches the first resin layer 122 can be a semitransparent metal layer (page 7, lines 1-5).

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibahara et al. (CN-111315572-A).
Claim 20:  Shibahara teaches a light transmittance decorative film 10 comprising a surface layer 124, a first resin layer 122, a reflection layer 14, a pattern layer 164, a second resin layer 162 and a substrate/base 22 in the order thereof, wherein a light source 32 is provided on the substrate 22 side of the decorative film 20 (Fig. 2A and page 4, lines 23-35).  The decorative film 10 meets the claimed trim element, the surface layer 124 meets the claimed transparent cover layer, the first resin layer 122 meets the claimed first decorative layer, the reflection layer 14 meets the claimed intermediate layer, the pattern layer 164 meets the claimed second decorative layer, the substrate 22 meets the claimed carrier, and the light source 32 meets the claimed substructure.  Shibahara teaches the surface layer 124, the first resin layer 122, the reflection layer 14, the pattern layer 164 and the substrate 22 are light transmissive (see Fig. 2B).  Shibahara teaches the first resin layer 122 can be a coloring layer including a paint color, and the pattern layer 164 can be a logo, image or pattern such as wood grain, stone and leather (page 5, lines 21-24).  Shibahara teaches the decorative film is for automotive parts (page 12, line 41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shibahara et al. (CN-111315572-A) as applied to claim 1 above.
Claim 9:  Shibahara teaches the first resin layer 122 can be a semitransparent metal layer to provide a design with trigger characteristics formed by a selected sputtering (page 7, lines 1-5).  Shibahara also teaches the upper layer (the first resin layer 122 is part of the upper layer) comprises a design pattern layer (page 6, line 15).  It is interpreted that some areas of the design pattern are covered by the metal layer and some areas of the design pattern are not covered by the metal layer; and the areas not covered by the metal layer can be considered as through holes.
Claim 10:  Shibahara teaches the pattern layer 164 can be seen through the surface layer 124, the first resin layer 122 and the reflection layer 14 (Figs. 2A and 2B), thus it is interpreted that the pattern layer 164 reflects some incident light because the pattern layer is visible through the surface layer 124 side.




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
October 22, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785